                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:18-cv-00440-MOC-DSC

 WESLEY E. DAYS and PASHEENA DAYS,                       )
                                                         )
                                                         )
                                                         )
 Vs.                                                     )              ORDER
                                                         )
 BAYVIEW LOAN SERVICING et al.,                          )
                                                         )
                     Defendants.                         )


        THIS MATTER is before the Court on Defendant’s Motion to Amend March 2, 2021

order granting Motion to Compel.

        The Court finds that amendment is proper under Federal Rule of Civil Procedure 59(e).

The Court therefore amends its March 2, 2021 order to require Plaintiffs to fully respond to

Defendant’s Discovery Requests (including providing responsive documents) no later than

Tuesday, March 16, 2021.

                                         ORDER

        IT IS, THEREFORE, ORDERED that Defendant’s Motion to Amend March 2, 2021

order granting Motion to Compel (#129) is GRANTED.



                                       Signed: March 10, 2021




                                               1

       Case 3:18-cv-00440-MOC-DSC Document 131 Filed 03/10/21 Page 1 of 1
